Gordon, J.
In a companion case decided today, Thompson v. Sloan, ante, p. 626, 130 N. W. (2d) 256, we have held that the judgment which is the basis of the in*633stant garnishment was properly satisfied because of the judgment debtor’s having received a discharge in bankruptcy under sec. 17, sub. a. of the Bankruptcy Act (11 USCA, sec. 35 (a) (2)).
Since the underlying judgment was lawfully satisfied, the garnishment in aid of such judgment must necessarily fail. Jefferson Transfer Co. v. Hull (1918), 166 Wis. 438, 166 N. W. 1; Leonard v. Yohnk (1887), 68 Wis. 587, 32 N. W. 702; 1 Collier, Bankruptcy (14th ed.), p. 1588, sec. 17.05. There is no occasion, therefore, for our determining the question of the right to garnishee a jointly held bank account in connection with a debt owed by only one of the joint owners of such bank account. Other cases in which we have declined to resolve questions which would have no practical legal effect on the pending controversy are Fort Howard Paper Co. v. Fort Howard Corp. (1956), 273 Wis. 356, 77 N. W. (2d) 733; Swanson v. State Farm Mut. Automobile Ins. Co. (1953), 264 Wis. 274, 58 N. W. (2d) 664; Veitch v. Schlepp (1952), 262 Wis. 565, 55 N. W. (2d) 914.
By the Court. — Order affirmed.